DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 17-19, 23, 29, 33, 35, 39, 41, 49-53, 55 and 58-60 are pending. Claim 39 is being examined on the merits. The remaining pending claims are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on July 21, 2022 has been entered.

Election/Restrictions
Applicant’s election of Group IV (claim 39) in the reply filed on July 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 9, 17-19, 23, 29, 33, 35, 41, 49-53, 55 and 58-60 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The Information Disclosure Statements submitted October 7, 2019 and November 7, 2019 have been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The sequence listing incorporation-by-reference paragraph has not been submitted.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 39 recites, in part, amplifying a template nucleic acid using forward and reverse primers, where each forward and reverse primer is either functionalized or comprises a functionalization point. This step is followed by functionalizing the resulting amplicon using the functionalization points of the primers. The meaning of this latter limitation is unclear. The specification teaches that a “functionalization point” is “a moiety, group or chemistry on a[n] oligonucleotide to which an MOI [molecule of interest] is conjugated” (p. 8, ll. 16-17), while a “functionalized oligonucleotide” is an oligonucleotide that is “conjugated to an MOI” (p. 8, l. 12). Claim 39 recites two embodiments of primers – the first where the primers are already functionalized, and the second where the primers comprise a functionalization point. Step (b) of claim 39 then recites “functionalizing … the functionalization points [of] the … primers”. While this makes sense in the context of the second embodiment where the primers merely comprise a functionalization point (which can be subsequently functionalized in step (b)), the meaning in reference to the first embodiment where the primers are already functionalized is unclear. That is, if the primers in step (a) are already functionalized, are they functionalized again in step (b)? Stated differently, in the first embodiment, is each functionalization point conjugated to one MOI in step (a) and then a second MOI in step (b)? Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (New FRET primers for quantitative real-time PCR, Anal Bioanal Chem, 387: 2737-2743, 2007).

	Regarding independent claim 39, Ahmad teaches a method comprising (a) amplifying a sequence from a template nucleic acid using a forward and a reverse primer (Fig. 1), thereby generating a double-stranded nucleic acid fragment (Fig. 1), wherein the forward and the reverse primers are each functionalized (Fig. 1: forward primer conjugated to donor, reverse primer conjugated to reporter), and (b) functionalizing the double-stranded nucleic acid fragment using the functionalization points from the forward and reverse primers, thereby forming a fully double-stranded functionalized nucleic acid construct (Fig. 1: double-stranded amplicon comprising donor on one strand and reporter on opposite strand). The instant specification does not exclude an MOI being a FRET reporter or quencher molecule, and therefore, the claim 39 functionalized primers read on the Ahmad FRET primers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Koussa (DNA nanoswitches: a quantitative platform for gel-based biomolecular interaction analysis, Nature Methods, 12(2): 123-126, Feb. 2015) in view of Suzara (US Patent App. Pub. No. 2009/0118140).


Regarding independent claim 39, Koussa teaches a functionalized double-stranded nucleic acid fragment with MOIs on the terminal ends (e.g., Fig. 2C, with antibody and antigen MOIs). Koussa does not teach generating such a molecule by amplifying a template using forward and reverse primers that are functionalized or have functionalization points, however, Suzara teaches this limitation. Specifically, Suzara teaches PCR amplification of double-stranded DNA using a 5’ thiolated primer (Figs. 2A-2B; paras. 25-26; the instant specification (p. 8, l. 18) teaches a thiol group as a functionalization point), and that the thiol group can be attached to various other molecules of interest (para. 9) (i.e., the thiol group can be functionalized). Suzara also teaches a 3’ biotinylated primer (paras. 25-26), and Suzara teaches that the method can be used to functionalize the 5’ and 3’ ends of product molecules using variations of the recited methods (para. 26). The ordinary artisan would understand that performing PCR with primers that are functionalized, or that comprise functionalization points that are subsequently functionalized, will generate a fully double-stranded functionalized nucleic acid construct.

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Koussa method with the Suzara primers and PCR. Koussa teaches the need for low-cost and customizable DNA nanoswitches. It would have been obvious to the ordinary artisan to try the Suzara PCR primers which are functionalized or have functionalization points to prepare such nanoswitches using PCR, as PCR is a widely accessible technique that is well-known in the art for being useful for generating various amplicons. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as PCR primer design and optimization is well-known in the art.	

Conclusion
Claim 39 is being examined, and is rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637